EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner' s amendment was given in a telephone interview with Attorney Bradford F. Fritz, Reg. No. 63,406 on May 25, 2022.
Only the claims presented below are being amended in this Examiner's Amendment, with all other claims being in final form as presented in the Amendment filed April 18, 2022.
For the following listed claims and lines thereof, the word “pre-trained” has been added to the phrase "the speech recognition model," so that the phrase in final form recites “the pre-trained speech recognition model”:
Claim 1, line 15;
Claim 5, line 3;
Claim 6, line 3;
Claim 7, line 12;
Claim 10, lines 14-15, and line 21;
Claim 12, line 10;
Claim 15, line 3;
Claim 16, line 2 and line 3;
Claim 17, line 11;
Claim 20, line 4. 

Reasons for Allowance
Applicant’s arguments filed in the reply on 4/18/2022 were received and fully considered. Claims 1, 10 and, 12 were amended.  Claims 4, 11, and 14 were cancelled. The claims amended in a manner that places the application in condition for allowance. As such, claims 1 – 3, 5 - 10, 12, 13, 15 – 20 are allowed over the prior art on record.  
Regarding claims 1 – 3, 5 - 10, 12, 13, 15 – 20, the following is an examiner’s statement of reasons for allowance. The amended claims 1, 10 and 12 recite: “obtain a personal speech recognition sensitivity from among the plurality of different speech recognition sensitivities for each of the users based on the pre-trained speech recognition model and the plurality of different speech recognition sensitivities, the personal speech recognition sensitivity corresponding to the optimal speech recognition sensitivity; and change the setting of the speech recognition sensitivity based on the personal speech recognition sensitivity of a corresponding current user of the device from among the users.”, which is allowable over the prior art. The closest teachings to the indicated allowable subject matter are the references that cited in the previous office action. One such prior art of the record is Weldemariam et al. (U.S. Patent Publication No: 10652655B1), where he teaches Col. 2, line 56 – col 3, line 3:”By way of introduction of the example depicted in FIG. 1, an embodiment of a volume and speech frequency level adjustment method 100 according to the present invention can include various steps for learning a user's preferred levels and characteristics of at least one of volume and speech frequency from historical audio/video meeting or conference conversations, detecting the context [e.g., project, client, personal], characteristics [e.g., stressful, intense, importance] of an ongoing conversation and interaction of the user with one or more devices [e.g., adjusting earphone, increasing volume, etc.], determining the cognitive state [e.g., mood, agitated, excited, sad] and contextual situation of the user in relation to the ongoing conversation and/or topic of conversation as a function-of [context, characteristics, interactions], determining at least one factor to trigger a voice level modulation, and, then dynamically adjusting the voice levels for the user based on the at least one factor.”).
However, none of the prior art of record including Weldemariam teach specifically obtain a personal speech recognition sensitivity from among the plurality of different speech recognition sensitivities for each of the users based on the pre-trained speech recognition model and the plurality of different speech recognition sensitivities, the personal speech recognition sensitivity corresponding to the optimal speech recognition sensitivity.
Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1 – 3, 5 - 10, 12, 13, 15 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/Examiner, Art Unit 2656  
/MICHELLE M KOETH/             Primary Examiner, Art Unit 2656